GOODE, J.
In this action, the plaintiffs sued the Illinois Southern Railway Company for damage done to their crops by cattle which got into their fields on account of the failure of the Southern Missouri Railway Company to fence its line of railway through plaintiff’s farm. The damage was done in the summer of 1903 while the Southern Missouri Railway Company owned and operated the line of road. On October 15,1903, said Southern Missouri Railway Company conveyed and transferred all its franchises, assets and line of railroad to the defendant, Illinois Southern Railwray Company, another corporation. This sale was- made under the provisions of section 1060, Revised Statutes 1899. The contention of the defendant railroad company is that it cannot be held liable for the torts committed by its vendor, the Southern Missouri Railway Company. This point was considered and decided in Karn v. Ill. Southern R. Co., 114 Mo. App. 162, 89 S. W. 346. The present case is against the same defendant and on similar facts. For the reasons given in the Earn case, the judgment in this one is reversed and the cause remanded.